Title: To Thomas Jefferson from Joseph Wheaton, 9 October 1806
From: Wheaton, Joseph
To: Jefferson, Thomas


                        
                            Excellent Sir,
                            
                            Colo. Hawkins’s on Flint river 9th Octobr. 1806.
                        
                        I am from severe indisposition under the necessity of geting the aid of Colo. Hawkins to write to you.—I
                            passed Chattahoche on the 21st. Septr. and progressed with the road to Mr.
                                Cornells where I was attacked with a fever, accompanyed with great pain
                            and debility, I however continued for six miles beyond Colo. Hawkins’s former residence, where I found myself totally
                            incapable of proceeding any farther, and returned with great difficulty to the place from where I write you.
                        I am now endeavoring to make arrangements with the aid of Colo. Hawkins to complete the path and to put the
                            mail in that quarter on the requisite footing.—My health is mending and I hope by the next mail I shall be able to address
                            you myself. 
                  I have the honor to be yours faithfully
                        
                            Joseph Wheaton
                            
                        
                    